UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6158


JEFFREY EMIL GROOVER,

                     Petitioner - Appellant,

              v.

UNITED STATES OF AMERICA,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:17-hc-02039-D)


Submitted: April 19, 2018                                         Decided: April 24, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Emil Groover, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey Emil Groover, a federal prisoner, appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no

reversible error. * Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. Groover v. United States, No. 5:17-hc-

02039-D (E.D.N.C. Feb. 6, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




       *
         Groover relies on United States v. Hartwell, 448 F.3d 707, 715 (4th Cir. 2006),
to argue that the district court was required to consider his challenges to the sentencing
court’s subject matter jurisdiction. However, the district court properly concluded that it
lacked subject matter jurisdiction to consider those challenges in a § 2241 petition. See
United States v. Wheeler, No. 16-6073, __ F.3d __, 2018 WL 1514418, at *5 (4th Cir.
Mar. 28, 2018) (holding that savings clause of 28 U.S.C. § 2255(e) (2012) is
jurisdictional provision).


                                            2